 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                      CENTRAL DISTRICT OF CALIFORNIA
10

11

12   ELEANA LOFFT,                            Case No. 2:18-cv-10055 R(MAAx)
13                          Plaintiff,
                                              Assigned For All Purposes To:
14                   v.                       District Judge Manuel L. Real
                                              Courtroom 880
15   CENTERPLATE, a Delaware corporation;
     CENTERPLATE INC. a Delaware
16   corporation; CENTERPLATE OF              Magistrate Judge Maria A. Audero
     DELAWARE, INC., a Delaware               Courtroom 690
17   corporation; and SODEXO, INC., a
     Delaware corporation; and DOES 1         ORDER GRANTING
18   through 25, inclusive,                   STIPULATION OF DISMISSAL
                                              WITH PREJUDICE
19                          Defendants.
20
                                              Complaint Filed: October 23, 2018
21                                            Trial Date:      October 22, 2019
22

23

24

25

26

27

28

                  ORDER GRANTING STIPULATION OF DISMISSAL WITH PREJUDICE
     5859124v.1                   [CASE NO. 2:18-cv-10055]
 1            IT IS HEREBY ORDERED, pursuant to Federal Rules of Civil Procedure
 2    41(a)(1) and 41(a)(2) that Defendants Volume Services America, Inc. dba Centerplate
 3    (erroneously named as “Centerplate”); Centerplate, Inc.; Centerplate of Delaware,
 4    Inc.; and Sodexo, Inc. are dismissed with prejudice from Plaintiff’s Complaint, and
 5    that the above-captioned action is hereby dismissed in its entirety with prejudice.
 6            This dismissal with prejudice pertains to all claims asserted in the action against
 7    all defendants (including defendants previously dismissed without prejudice), with
 8    each party bearing her/its own attorney’s fees and costs.
 9            IT IS SO ORDERED.
10

11    Dated: July 18, 2019                             ________________________________
                                                       HON. R. GARY KLAUSNER
12
                                                       United States District Court Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
                  [PROPOSED] ORDER GRANTING STIPULATION OF DISMISSAL WITH PREJUDICE
     5859124v.1                         [CASE NO. 2:18-cv-10055]
